DETAILED ACTION
This communication is response to the application filed 01/26/2021. Claims 1-30 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/22/2021 and 11/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 11-13, 17, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/215888 to NTT DOCOMO (hereafter Docomo), see IDS 09/22/2021 in view of US Pub. 2019/0261367 to Wu et al. (hereafter Wu).

Regarding claim 1, Wu discloses a method of wireless communication performed by a user equipment (UE), comprising: 
receiving a single downlink control information (DCI) message (see Docomo, Fig 10; ¶ 0102) that schedules communications on multiple cells (see Docomo, Fig 10; ¶ 0101: “predetermined DCI (DCI format) field for scheduling PDSCH (for example, non-coherent PDSCH) transmitted from a plurality of transmission points”), wherein the single DCI message indicates multiple time domain resource assignments (TDRAs) corresponding to the multiple cells (see Docomo, Fig 10C; ¶ 0103: “Fig 10C shows a case where the FDRA field and the TDRA field corresponding to each transmission point are set separately”), wherein each of the multiple TDRAs corresponds to a different scheduled communication (see Docomo, Fig 10C; ¶ 0103: “FDRA field and the TDRA field corresponding to each transmission point are set separately:); and 
communicating using the multiple TDRAs corresponding to the multiple cells, wherein the communicating comprises: transmitting the communications using the multiple TDRAs corresponding to the multiple cells, or receiving the communications using the multiple TDRAs corresponding to the multiple cells (see Docomo, Fig 10C; ¶ 0104: by using DCI in Fig 10C, it is possible to appropriately control scheduling when PDSCHs transmitted from a plurality of transmission points).
Docomo does not explicitly discloses transmitting the communications using the multiple TDRAs corresponding to the multiple cells.
However, Wu discloses communicating using the multiple TDRAs corresponding to the multiple cells, wherein the communicating comprises: transmitting the communications using the multiple TDRAs corresponding to the multiple cells, or receiving the communications using the multiple TDRAs corresponding to the multiple cells (see, Wu, ¶ 0004; ¶ 0008; ¶ 0009; ¶ 0085).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of transmitting the communications using the multiple TDRAs corresponding to the multiple cells as taught by Wu and incorporate it into the system of Docomo to ensure correct data communication (see Wu, ¶ 0005).

Regarding claim 11, Docomo in view of Wu discloses the method of claim 1, wherein the single DCI message includes multiple TDRA index values in corresponding multiple TDRA fields, wherein each TDRA index value corresponds to a different cell of the multiple cells (see Docomo, ¶ 0103: the time resource assignment (TDRA) field corresponding to each transmission point is set separately).

Regarding claim 12, Docomo in view of Wu discloses the method of claim 1, wherein the single DCI message includes a single TDRA index value within a single TDRA field, wherein the single TDRA index value indicates multiple sets of TDRA parameters associated with a single row index of a single TDRA table, wherein each set of TDRA parameters corresponds to a different cell of the multiple cells (see Docomo, ¶ 0103: the time resource assignment (TDRA) field corresponding to each transmission point is set separately, while the TDRA index in a TDRA field is a simple implementation detail).

Regarding claim 13, Docomo in view of Wu discloses the method of claim 12, Docomo does not explicitly disclose further comprising receiving a configuration that indicates a mapping between the multiple cells and the multiple sets of TDRA parameters; or determining a mapping between the multiple cells and the multiple sets of TDRA parameters based at least in part on cell identifiers of the multiple cells.
However, Wu discloses the idea of receiving a configuration that indicates a mapping between the multiple cells and the multiple sets of TDRA parameters; or determining a mapping between the multiple cells and the multiple sets of TDRA parameters based at least in part on cell identifiers of the multiple cells (see Docomo, ¶ 0008: when user equipments in two adjacent cells both determine, according to the method for determining a time domain resource mapped by a reference signal provided in this application, a time domain resource mapped by an uplink reference signal or a time domain resource mapped by a downlink reference signal, in the two adjacent cells, time domain resources for sending uplink reference signals are the same, and time domain resources for receiving downlink reference signals are also the same; ¶ 0009: when an uplink reference signal of one cell in the two adjacent cells and a downlink reference signal of the other cell are mapped to different time domain resources, a time domain resource mapped by a downlink reference signal of one cell in the two adjacent cells may be adjusted, so that an uplink reference signal of one cell in the two adjacent cells and a downlink reference signal of the other cell are mapped to a same time domain resource as much as possible, so that interference between a reference signal and data of one cell in the two adjacent cells and those of the other cell in the two adjacent cells can be reduced or canceled as much as possible).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Wu and incorporate it into the system of Docomo to ensure correct data communication (see Wu, ¶ 0005).

Regarding claim 17, it is rejected for the same reasons as set forth in claim 1. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 27, it is rejected for the same reasons as set forth in claim 1. Although phrased as non-transitory computer-readable medium claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 29, it is rejected for the same reasons as set forth in claim 1. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Allowable Subject Matter
Claims 2-10, 14-16, 18-26, 28, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub. 2021/0307044 to BAE et al. discloses a method of being allocated, by a user equipment (UE), a resource via downlink control information (DCI) in a wireless communication system. Specifically, a UE receives, from a base station, a radio resource control (RRC) message including list information associated with a plurality of time-domain resource allocation (TDRA) tables, and receives, from the base station, a DCI in order to be allocated a resource on a time domain. Here, the resource on the time-domain is allocated according to one TDRA table among the plurality of TDRA tables, based on the DCI and the one TDRA table is selected among the plurality of TDRA tables, based on a configuration of the DCI and/or a specific field included in the DCI.
US Patent 11,211,056 to Li et al. discloses a data transmission method or apparatus. The method includes determining time domain resource information of different carrier signals used for performing data transmission; and sending configuration information to a UE, where the configuration information is used by the UE for determining the time domain resource information of the different carrier signals used for performing the data transmission.
US Pub. 2021/0006313 to RUNE et al. discloses explicit partial time domain resource allocation combined with the non-replaced parts of a time domain resource allocation configuration in a time domain resource allocation table (where this time domain resource allocation configuration in the time domain resource allocation table would be referenced with an index, e.g. 4 bits, in the DCI) would form a complete time domain resource allocation table.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/           Primary Examiner, Art Unit 2464